                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

GORDON GREWING, individually and                  )
on behalf of all others similarly situated        )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )           No. 4:19-CV-00928-DGK
HY-VEE, INC.,                                     )
                                                  )
        Defendant.                                )

                       ORDER OF DISMISSAL WITHOUT PREJUDICE

        Now before the Court is Plaintiff’s Voluntary Dismissal without Prejudice (Doc. 7),

brought pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Because Plaintiff dismissed

his case under Rule 41(a)(1)(A)(i), the dismissal was effective at the time it was filed. See Fed. R.

Civ. P. 41(a)(1)(A)(i). This dismissal was not contingent on the Court approving or accepting it,

so the case has already been dismissed without prejudice.

        IT IS SO ORDERED.

Date:    December 6, 2019                              /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT




             Case 4:19-cv-00928-DGK Document 8 Filed 12/06/19 Page 1 of 1
